Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 102019215949.4, filed on 10/19/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/09/2020 was filed and made of record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are directed to abstract idea without significantly more. 
Claim 1 recites:
“A method for determining a transfer function of an angle sensor, wherein the method comprises: receiving a sequence of angle output signals of the angle sensor during at least one time interval in which the angle sensor is exposed to a rotating magnetic field, and determining the transfer function of the angle sensor based on the sequence of angle output signals and during operation of the angle sensor”
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (process).
In step 2A prong 1: this part of the eligible analysis evaluates whether the claim recites a judicial exception.  Claim 1 recites “a method for determining a transfer function of an angle sensor, wherein the method comprises: determining the transfer function of the angle sensor based on the sequence of angle output signals and during operation of the angle sensor” has Broadest Reasonable Interpretation (BRI) that requires performing an arithmetic calculation.  This limitation therefore recites a mathematical calculation.  In the specification, Applicant discloses formulas and mathematical concept used to determine a transfer function of an angle sensor.  The grouping of “mathematical concepts” in the 2019 PEG includes “mathematical calculation” as an exemplar of an abstract idea.  Therefore, the limitation of claim 1 falls into the “mathematical concept” grouping of abstract idea.
Step 2A Prong 2: this part of the eligible analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  Claim 1 recites additional elements:
“Receiving a sequence of angle output signals of the angle sensor during at least one time interval in which the angle sensor is exposed to a rotating magnetic field” is conventional step required for data gathering for in order to carry out the algorithm.  This additional element adds insignificant extra-solution activity to the abstract idea. (See MPEP 2106.05(g))
Accordingly, the additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim therefore, is directed to the abstract idea.
Step 2B, claim 1 does not contain additional element that is sufficient to amount significantly more than the judicial exception.  As discussed about with respect to integration of the abstract idea into a practical application, the additional element 
“Receiving a sequence of angle output signals of the angle sensor during at least one time interval in which the angle sensor is exposed to a rotating magnetic field” is step of data gathering in order to carry out the algorithm.   This additional element adds insignificant extra-solution activity to the abstract idea.  Accordingly, the additional element does not amount significantly more than the abstract idea of itself therefore claim 1 is not patent eligible under 35 USC 101.
Regarding to claim 2, the claim recites “determining the transfer function during operation takes place independently of a reference angle signal describing a base angle”.  Determining the transfer function is a mathematical calculation.  Therefore, the claim does not amount to significantly more than the abstract idea.
Regarding to claim 3, the claim recites “wherein the method is carried out at least once or continuously during a use of the angle sensor at target location thereof”.  The claim further extend the abstract idea without additional elements that amount significantly more than the judicial exception.
Regarding to claim 4, the claim recites “acquiring one or more correction values from a look-up table”.  In step 2A prong 2 and step 2B, Examiner considers this limitation is conventional step required for data gathering for in order to carry out the algorithm.  This additional element adds insignificant extra-solution activity to the abstract idea. (See MPEP 2106.05(g))
“using the one or more correction values to at least one of correct irregularities of the transfer function of the angle sensor, or linearize the transfer function and to obtain a correspondingly corrected angle output signal”. Correcting irregularities of the transfer function is a mathematical calculation.  Therefore, the claim does not amount to significantly more than the abstract idea.
Regarding to claim 5, the claim recites “wherein the look-up table is recalibrated at least once by the look-up table being filled with an updated version the one or more correction values and wherein the updated version of the one or more correction values is determined based on the sequence of angle output signals”.  Further extend the abstract idea without additional elements that amount significantly more than the judicial exception.
Regarding to claim 6, the claim recites “wherein the look-up table is recalibrated multiply and repeatedly by the look-up table being filled with a respectively updated version of the one or more correction values, and wherein the respective updated version of the one or more correction values is determined based on the sequence of angle output signals”.  Recalibrating lookup table and updated the corrective value is a mathematical calculation.  Therefore, the claim does not amount to significantly more than the abstract idea.
Regarding to claim 7, the claim recites “wherein the at least one time interval in which the sequence of angle output signals is received includes a time interval during which the actual angular velocity of a rotation between the rotating magnetic field and the angle sensor is substantially constant, and wherein the updated version the one or more correction values is determined based on an angular velocity signal which is determinable from the sequence of angle output signals”. Further specifying the kind of data that is received, does not alter the fact that the method only involves mathematical calculation and, thus, does not amount to significantly more than an abstract idea.
Regarding to claim 8, the claim recites “wherein the updated version the one or more correction values is determined based on a difference between the angular velocity signal and a mean value of the angular velocity signal”.  The claim further extend the abstract idea without additional elements that amount significantly more than the judicial exception.
Regarding to claim 9, the claim recites “determining a probability density of a plurality of angle output signals, wherein determining the probability density is based on at least one of a multiplicity of angle output signals from the received sequence of angle output signals or a multiplicity of further angle output signals from one or more further sequences of angle output signals, and wherein the updated version of the one or more correction values is determined based on the probability density”.  The claim further extend the abstract idea without additional elements that amount significantly more than the judicial exception.
Regarding to claim 10, the claim recites “wherein the updated version the one or more correction values is determined based on a difference between the probability density and an assumed uniformly distributed probability density of angle output signals”. The claim further extend the abstract idea without additional elements that amount significantly more than the judicial exception.
Regarding to claim 11, the claim recites “wherein the assumed uniformly distributed probability density of angle output signals is based on an assumption that each measured angle of an actual rotation between the angle sensor and the rotating magnetic field occurs statistically with a same probability”.  The claim further extend the abstract idea without additional elements that amount significantly more than the judicial exception.
Regarding to claim 12, the claim recites “wherein the updated version of the one or more correction values corresponds to irregularities of the transfer function of the angle sensor vis-a-vis a linearized transfer function”. Further specifying the corrected value, does not alter the fact that the method only involves mathematical calculation and, thus, does not amount to significantly more than an abstract idea.
Regarding to claim 13 and 14, the claim recites “applying an amplitude offset phase correction (AOP) to the sequence of angle output signals, wherein at least one of an amplitude difference, an offset, or a phase difference between a first signal component and a second signal component of an angle output signal is corrected in order to obtain a corresponding amplitude-offset-phase-corrected sequence of angle output signals, and wherein the method includes using the amplitude-offset-phase-corrected sequence of angle output signals as the sequence of angle output signals”.  The claim further extend the abstract idea without additional elements that amount significantly more than the judicial exception.
Regarding to claim 15, 
“A device for determining a transfer function of an angle sensor the device comprising: a signal evaluation device to: receive a sequence of angle output signals of the angle sensor during at least one time interval in which the angle sensor is exposed to a rotating magnetic field, and determine the transfer function of the angle sensor based on the sequence of angle output signals and during operation of the angle sensor”
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (process).
In step 2A prong 1: this part of the eligible analysis evaluates whether the claim recites a judicial exception.  Claim 15 recites “A device for determining a transfer function of an angle sensor the device comprising: determine the transfer function of the angle sensor based on the sequence of angle output signals and during operation of the angle sensor” has Broadest Reasonable Interpretation (BRI) that requires performing an arithmetic calculation.  This limitation therefore recites a mathematical calculation.  In the specification, Applicant discloses formulas and mathematical concept used to determine a transfer function of an angle sensor.  The grouping of “mathematical concepts” in the 2019 PEG includes “mathematical calculation” as an exemplar of an abstract idea.  Therefore, the limitation of claim 1 falls into the “mathematical concept” grouping of abstract idea.
Step 2A Prong 2: this part of the eligible analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  Claim 1 recites additional elements:
“receive a sequence of angle output signals of the angle sensor during at least one time interval in which the angle sensor is exposed to a rotating magnetic field” is conventional step required for data gathering for in order to carry out the algorithm.  This additional element adds insignificant extra-solution activity to the abstract idea. (See MPEP 2106.05(g)).
“A device, a signal evaluation device” is merely an electronic component used to perform abstract idea (See MPEP2106.05(f))
Accordingly, the additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim therefore, is directed to the abstract idea.
Step 2B, claim 15 does not contain additional element that is sufficient to amount significantly more than the judicial exception.  As discussed about with respect to integration of the abstract idea into a practical application, the additional element 
“Receiving a sequence of angle output signals of the angle sensor during at least one time interval in which the angle sensor is exposed to a rotating magnetic field” is step of data gathering in order to carry out the algorithm.   This additional element adds insignificant extra-solution activity to the abstract idea.
“A device, a signal evaluation device” merely a generic computer component used to perform abstract idea (MPEP 2105(f))
Accordingly, the additional element does not amount significantly more than the abstract idea of itself therefore claim 15 is not patent eligible under 35 USC 101.
Regarding to claim 14, claim 14 recites “A computer program comprising a program code for carrying out the method as claimed in claim 13 when the computer program is executed on a computer”, and the Claim’s language does not comply with the requirements of MPEP 2106.01.1. Since “computer-readable instructions”, "computer program" or "software" is merely a set of instructions. Computer program is data structure. Data structures not claimed as computer or machine executed instructions embodied in non-transitory computer-readable medium or machine-readable memory device(s) are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer or machine. See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1754 (claim to a data structure per se held nonstatutory). Therefore, since the claimed computer program product fails to recite the language such as a non-transitory computer readable medium is encoded/stored with instructions when executed by a processor/computer perform the following functions of the claim then the Applicant(s) have not complied with 35 U.S.C 101, and claim 10 is interpreted as software claim which is non-statutory (claim(s) does/do not fall within at least one of the four patent eligible subject matter). Software, or logic, or any type of “functional descriptive material”, is not statutory when claimed as descriptive material, per se. See MPEP 2106 - Patent Subject Matter Eligibility, MPEP 2111.05 - Functional and Nonfunctional Descriptive Material, and MPEP 2111.05.111 -Machine-Readable Media.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a signal evaluation device” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a signal evaluation device to” of claim 15 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of “receive and determine.” There is no disclosure of any particular structure, either explicitly or inherently, to perform these function. The specification does not provide sufficient details such that one of ordinary skill in the art would understand whether these function are performed by hardware, software or a combination of the two. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bilbao De Mendizabal (US 2020/0370924) hereinafter Bilbao.
Regarding to claim 1, Bilbao teaches a method for determining a transfer function of an angle sensor, wherein the method comprises: (¶0002 - a non-uniform magnetic field is generated (e.g. by means of a static electrical current, or by means of a permanent magnet) and is measured by a sensor device comprising one or more sensors and a readout circuit and a processor which calculates a linear or angular position based on the measured values)
receiving a sequence of angle output signals of the angle sensor (Fig. 1A sensors 110) during at least one time interval in which the angle sensor is exposed to a rotating magnetic field, (Fig. 9, Blk 901; ¶0265 – especially  a) measuring 901 at least three values H1, H2, H3 of a magnetic field, using at least three magnetic sensors S1, S2, S3)
determining the transfer function of the angle sensor based on the sequence of angle output signals and during operation of the angle sensor. (¶0162-0168; ¶0265 - b) generating or calculating 902 a first difference DIFF1 between a first pair of these at least three values, and generating or calculating a second difference DIFF2 between a second pair of these three values, the second pair being different from the first pair; c) calculating 903 a ratio R of the first and the second difference; d) determining 904 a position x, θ based on said ratio R)
Regarding to claim 2, Bilbao teaches a method of claim 1, Bilbao further teaches wherein determining the transfer function during operation takes place independently of a reference angle signal describing a base angle (Fig. 9, ¶0265 -  Bilbao calculates angle position based on the measuring from 3 sensors, no reference angle signal involved)
Regarding to claim 3, Bilbao teaches a method of claim 1, Bilbao further teaches wherein the method is carried out at least once or continuously during a use of the angle sensor at target location thereof. (Fig.9; ¶0265-0272 – this method is carried out every time when determining the angle position) 
Regarding to claim 4, Bilbao teaches the method of claim 1.  Bilbao further teaches acquiring one or more correction values from a look-up table, (¶0048 – retrieving offset from table) 
using the one or more correction values to at least one of correct irregularities of the transfer function of the angle sensor, or linearize the transfer function and to obtain a correspondingly corrected angle output signal (¶0094-0095 – especially Step d) may comprise determining said position by making use of a look-up table (e.g. stored in the sensor device; ¶0175), and/or by using one or more mathematical formula(s))
Regarding to claim 5, Bilbao teaches the method of claim 4.  Bilbao further teaches wherein the look-up table is recalibrated at least once by the look-up table being filled with an updated version the one or more correction values and wherein the updated version of the one or more correction values is determined based on the sequence of angle output signals  (Fig. 10, ¶0280-0286 – building look-up table)
Regarding to claim 6, Bilbao teaches the method of claim 5, Bilbao further teaches wherein the look-up table is recalibrated multiply and repeatedly by the look-up table being filled with a respectively updated version of the one or more correction values, and wherein the respective updated version of the one or more correction values is determined based on the sequence of angle output signals. (Fig. 10, ¶0280-0286 – building look-up table)
Regarding to claim 15 Bilbao teaches a device for determining a transfer function of an angle sensor the device comprising: (¶0002)
a signal evaluation device to: (Fig.7 Processing unit 730)
receive a sequence of angle output signals of the angle sensor during at least one time interval in which the angle sensor is exposed to a rotating magnetic field, (Fig. 9, Blk 901; ¶0265 – especially  a) measuring 901 at least three values H1, H2, H3 of a magnetic field, using at least three magnetic sensors S1, S2, S3)
determine the transfer function of the angle sensor based on the sequence of angle output signals and during operation of the angle sensor (¶0162-0168; ¶0265 - b) generating or calculating 902 a first difference DIFF1 between a first pair of these at least three values, and generating or calculating a second difference DIFF2 between a second pair of these three values, the second pair being different from the first pair; c) calculating 903 a ratio R of the first and the second difference; d) determining 904 a position x, θ based on said ratio R)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bilbao De Mendizabal (US 2020/0370924) as applied to claim 13 above, and further in view of Granig et al. (US 2006/0290545).
Regarding to claim 13, Bilbao teaches the method of claim 1.  Bilbao fails to teach applying an amplitude offset phase correction (AOP) to the sequence of angle output signals, wherein at least one of an amplitude difference, an offset, or a phase difference between a first signal component and a second signal component of an angle output signal is corrected in order to obtain a corresponding amplitude-offset-phase-corrected sequence of angle output signals, and wherein the method includes using the amplitude-offset-phase-corrected sequence of angle output signals as the sequence of angle output signals
Granig teaches
applying an amplitude offset phase correction (AOP) to the sequence of angle output signals, wherein at least one of an amplitude difference, an offset, or a phase difference between a first signal component and a second signal component of an angle output signal is corrected in order to obtain a corresponding amplitude-offset-phase-corrected sequence of angle output signals, and wherein the method includes using the amplitude-offset-phase-corrected sequence of angle output signals as the sequence of angle output signals (¶0052-0053 – disclose pre-calibrate output signal from sensor using amplitude and phase offset).
It would have been obvious to ordinary skill in the art before the effective filling date of claim invention to have modified the invention of Bilbao to include the amplitude/phase offset to apply to the output signal.  A combination of the precorrection with the determination of residual error compensation parameters, as the result, allows the correction of all errors occurring in an angle sensor, i.e. errors causing a shift of the sinusoidal course of the measurement signals and errors causing a distortion of the sinusoidal course of the measurement signals
Allowable Subject Matter
Claims 7-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the 35 USC 101 and 112.
The following is a statement of reasons for the indication of allowable subject matter.
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding claim 7, the prior art does not teach or suggest the claimed invention having “wherein the at least one time interval in which the sequence of angle output signals is received includes a time interval during which the actual angular velocity of a rotation between the rotating magnetic field and the angle sensor is substantially constant, and wherein the updated version the one or more correction values is determined based on an angular velocity signal which is determinable from the sequence of angle output signals”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 8, the claims have been found allowable due to their dependencies to claim 7 above.
Regarding claim 9, the prior art does not teach or suggest the claimed invention having “determining a probability density of a plurality of angle output signals, wherein determining the probability density is based on at least one of a multiplicity of angle output signals from the received sequence of angle output signals or a multiplicity of further angle output signals from one or more further sequences of angle output signals, and wherein the updated version of the one or more correction values is determined based on the probability density”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 10-11, the claims have been found allowable due to their dependencies to claims 9 above.
Regarding claim 12, the prior art does not teach or suggest the claimed invention having “wherein the updated version of the one or more correction values corresponds to irregularities of the transfer function of the angle sensor vis-a-vis a linearized transfer function”, and a combination of other limitations thereof as recited in the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Furukawa et al. (US 2018/0252511) discloses receiving a sequence of angle output signals of the angle sensor during at least one time interval in which the angle sensor is exposed to a rotating magnetic field, and determining the transfer function of the angle sensor based on the sequence of angle output signals and during operation of the angle sensor. (Fig. 7, ¶0051-0059).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DACTHANG P NGO/Examiner, Art Unit 2857                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2857